DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Rush (and Yoon) is considered the closest prior art of record.  As discussed during the interview summary dated 11/02/2021, language directed to the needles having an equal radius of curvature and increasing arc lengths relative to one another, and being mounted on an axis extending parallel to the longitudinal axis of the housing, thus resulting in the needles entering the gap sequentially, would overcome Rush since Rush does not disclose this particular needle arrangement/configuration, and there is no apparent reason to modify Rush to arrive at the claimed invention.  Independent claims 1 and 11 have been so amended, and therefore distinguish from Rush – an updated search did not result in additional relevant prior art, therefore, the claims are allowable.  
Claim 21 contains previously indicated allowable claim 13, which was indicated as allowable for the following reasons.  Claim 13 requires three curved needles to each have a notch spaced by a distance from the tip of the needle, with the distance being larger in the first needle than the second needle, and the second needle than the third needle. Rush discloses the presence of two notches in each needle, but not three notches in each needle. Thus, Rush can be interpreted to show a distance between a notch and the tip being larger in first needle than the second needle because each needle has a first notch and a second notch, and therefore the distance between the tip and the first notch on a first needle is smaller than the distance between the tip and the second notch on a second needle. However, this rationale can’t be applied to three needles since there are only two notches. Neither Rush nor Yoon disclose a progressive decrease in the distance between the tip of a needle and its respective notch from one needle to a second needle to a third needle.  Therefore, claim 21 is allowable as well.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN L DAVID/Primary Examiner, Art Unit 3771